          Case
          Case6:21-cv-00153-ADA
               6:21-cv-00153-ADA Document
                                 Document10 Filed02/19/21
                                          7 Filed 03/02/21 Page
                                                           Page11of
                                                                  of22
AO 440 (Rev. 06/12) Summons in a Civil Action



                                UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS, LLC,
Plaintiff

         V.                                                        Civil Action No. 6:21−CV−00153−ADA

NETGEAR, INC.,
Defendant



                                                SUMMONS IN A CIVIL ACTION

TO: NetGear, Inc.
       350 E. Plumeria Dr.
       San Jose, CA 95134−1911

   A lawsuit has been filed against you.
    Within 21 days after service of this summons on you (not counting the day you received it) −− or 60 days
if you are the United States or a United States Agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12 (a)(2) or (3) −− you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff`s attorney, whose name and address are:


                                   Mark D. Siegmund
                                   Law Firm of Walt Fair, PLLC
                                   1508 North Valley Mills Drive
                                   Waco, TX 76710

  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




   JEANNETTE J. CLACK
  CLERK OF COURT
   s/AKEITA MICHAEL
  DEPUTY CLERK
                                                                          ISSUED ON 2021−02−19 12:54:11
Case 6:21-cv-00153-ADA Document 10 Filed 03/02/21 Page 2 of 2
